DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/20/2019 and 9/3/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: cryptographic device in claims 1-21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification defines the cryptographic device as a printed circuit board (paragraph 0004, lines 30-35). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4,5,6,9,11,14,15,16,19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chantry et al (US 10,144,080).

Note: Cryptographic device is being interpreted under 35 USC 112(f) as a printed circuit board with electric components. Chantry discloses an internal memory and storage register 100 which would be equivalent in function to a printed circuit board. 
 
With regards to claim 1, Chantry et al discloses a welding system (welding/cutting system, Fig. 1), the welding system comprising: a welding power source configured to provide electrical power for a welding process (power source 40, Fig. 1); and a welding torch having a cryptographic device (torch T includes an internal memory or storage register 100 for storing an identification code, col 7, lines 64-68), the welding torch configured to be used with the welding power source during the welding process and communicate with the welding power source (torch T configured to be used with power source 40 during the welding process and communicate with the power source 40, Fig. 1), wherein the cryptographic device is configured to receive an encryption key seeded by the welding power source after the welding torch is replaced on the welding power source (code is generated by internal memory or storage register 100 that is seeded to controller 42 which is connected to power source 40 through output lead 44, col 7, lines 64-68 to col 8, lines 1-15), store an unlock code associated with the welding power source (appropriate data from controller 42, col 8, lines 9-12), generate an encrypted message, which includes the unlock code, based on the encryption key as seeded, and communicate the encrypted message to the welding power source (the unique torch specific digital code in memory or register 100 is transmitted through line 60 to controller 42, col 8, lines 1-5), and wherein the welding power source is configured to cease further operation unless the welding power source determines the welding torch to be a genuine manufacturer welding torch based on the unlock code (replace tip operation provides signal to controller 42 to stop operation of the welding system to allow user to replace torch with an accepted torch, col 9, lines 40-50).
	With regards to claim 4, Chantry et al discloses wherein communication between the welding torch and the welding power source is a wired communication (torch T is wired to power source 40 through control lead 34, Fig. 1).
	With regards to claim 5, Chantry et al discloses wherein communication between the welding torch and the welding power source is a wireless communication (communication between the welding torch T and power source 40 can be either wireless or wired, col 20, lines 54-57).
With regards to claim 6, Chantry et al discloses wherein the welding torch includes a body and the cryptographic device resides within or on the body of the welding torch (torch T has a handle 10 where the register 100 resides, Fig. 1).
With regards to claim 9, Chantry et al discloses wherein the welding power source includes a wire feeding device, power electronics, and control electronics (welding system has a wire feeder 20, power source 49 and a controller 42, Fig. 1).

With regards to claim 11, Chantry et al discloses a cutting system (welding/cutting system, Fig. 1), the cutting system comprising: a cutting power source configured to provide electrical power for a cutting process (power source 40, Fig. 1); and a cutting torch having a cryptographic device (torch T includes an internal memory or storage register 100 for storing an identification code, col 7, lines 64-68), the cutting torch configured to be used with the cutting power source during the cutting process and communicate with the cutting power source (torch T configured to be used with power source 40 during the welding process and communicate with the power source 40, Fig. 1), wherein the cryptographic device is configured to receive an encryption key seeded by the cutting power source after the cutting torch is replaced on the cutting power source (code is generated by internal memory or storage register 100 that is seeded to controller 42 which is connected to power source 40 through output lead 44, col 7, lines 64-68 to col 8, lines 1-15), store an unlock code associated with the cutting power source (appropriate data from controller 42, col 8, lines 9-12), generate an encrypted message, which includes the unlock code, based on the encryption key as seeded, and communicate the encrypted message to the welding power source (the unique torch specific digital code in memory or register 100 is transmitted through line 60 to controller 42, col 8, lines 1-5), and wherein the cutting power source is configured to cease further operation unless the cutting power source determines the cutting torch to be a genuine manufacturer welding torch based on the unlock code (replace tip operation provides signal to controller 42 to stop operation of the welding system to allow user to replace torch with an accepted torch, col 9, lines 40-50).
	With regards to claim 14, Chantry et al discloses wherein communication between the welding torch and the welding power source is a wired communication (torch T is wired to power source 40 through control lead 34, Fig. 1).
	With regards to claim 15, Chantry et al discloses wherein communication between the welding torch and the welding power source is a wireless communication (communication between the welding torch T and power source 40 can be either wireless or wired, col 20, lines 54-57).
With regards to claim 16, Chantry et al discloses wherein the welding torch includes a body and the cryptographic device resides within or on the body of the welding torch (torch T has a handle 10 where the register 100 resides, Fig. 1).
With regards to claim 19, Chantry et al discloses wherein the welding power source includes a wire feeding device, power electronics, and control electronics (welding system has a wire feeder 20, power source 49 and a controller 42, Fig. 1).

	With regards to claim 21, Chantry et al discloses a welding torch configured to present as a genuine manufacturer part to a welding power source (welding torch T, Fig. 1), the welding torch comprising a cryptographic device to be used with a welding power source during a welding process (torch T includes an internal memory or storage register 100 for storing an identification code, col 7, lines 64-68) and communicate with the welding power source (torch T configured to be used with power source 40 during the welding process and communicate with the power source 40, Fig. 1), wherein the cryptographic device is configured to receive an encryption key seeded from the welding power source after the welding torch is replaced on the welding power source (code is generated by internal memory or storage register 100 that is seeded to controller 42 which is connected to power source 40 through output lead 44, col 7, lines 64-68 to col 8, lines 1-15), store an unlock code associated with the welding power source (appropriate data from controller 42, col 8, lines 9-12), generate an encrypted message, which includes the unlock code, based on the encryption key as seeded, and communicate the encrypted message to the welding power source (the unique torch specific digital code in memory or register 100 is transmitted through line 60 to controller 42, col 8, lines 1-5), and wherein the unlock code of the encrypted message, as communicated to the welding power source, is configured to allow the welding power source to determine that the welding torch is a genuine manufacturer welding torch (replace tip operation provides signal to controller 42 to stop operation of the welding system to allow user to replace torch with an accepted torch, col 9, lines 40-50). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chantry et al as applied to claims 1,4,5,6,9,11,14,15,16,19 and 21 above, and further in view of Jezierski et al (US 2012/0099235).

	With regards to claims 3 and 13, Chantry et al does not disclose wherein the cryptographic device is fuse protected. 
	Jezierski et al teaches cryptographic device is fuse protected (electric circuit 102 includes a fuse assembly 110 that protects the electric circuit 102 that includes control module 116, Fig. 1). 
	It would have been obvious to one skilled in the art at the time the invention was made to modify the cryptographic device of Chantry et al with a fuse as taught by Jezierski et al in order to protect the electric elements of a welding torch. 

Claim(s) 7,8,17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chantry et al as applied to claims 1,4,5,6,9,11,14,15,16,19 and 21 above, and further in view of Becker et al (US 2015/0283640).

With regards to claims 7 and 17, Chantry et al does not disclose wherein the welding/cutting torch includes a torch lead and the cryptographic device resides on the torch lead of the welding/cutting torch.
Becker et al teaches wherein the welding/cutting torch includes a torch lead and the cryptographic device resides within on the torch lead of the welding/cutting torch (component 702 is a printed circuit board 726 that includes circuitry 724 and the hall sensor 714 which may be surface mounted on lead of torch, paragraph 0192, lines 9-11).
It would have been obvious to one skilled in the art at the time the invention was made to modify the cryptographic device of Chantry et al to be on a torch lead of a welding/cutting device as taught by Becker et al in order to provide a detachable assembly in order to service the welding torch. 
With regards to claims 8 and 18, Becker et al teaches wherein the cryptographic device includes a printed circuit board with electronic components mounted on the printed circuit board (component 702 is a printed circuit board 726 that includes circuitry 724 and the hall sensor 714, paragraph 0192, lines 9-11). 




Claim(s) 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chantry et al as applied to claims 1,4,5,6,9,11,14,15,16,19 and 21 above, and further in view of Walker (US 2015/0375327).

	With regards to claims 10 and 20, Chantry et al does wherein the encrypted message further includes at least one of a part number of the welding torch and a serial number of the welding torch.
	Walker teaches wherein the encrypted message further includes a serial number of the welding torch (serial number 329 of the welding system 10 which includes welding torch 14 is stored in a local data storage system, paragraph 0140, lines 8-12).
	It would have been obvious to one skilled in the art at the time the invention was made to modify the cryptographic device of Chantry et al with storing serial numbers of a welding system as taught by Walker to provide detailed messaging to a user that the right parts of a welding system are available. 

Allowable Subject Matter
Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not disclose or teach wherein a polynomial spline is applied to the unlock code to change the unlock code as part of generating the updated encryption messages.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        

/JOEL M ATTEY/Primary Examiner, Art Unit 3763